                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DEGINALD NEVILS,                                   )
                                                   )
                       Plaintiff,                  )
                                                   )
      v.                                           )          Case No. 4:17-cv-2338 PLC
                                                   )
CIT BANK, NA,                                      )
                                                   )
                       Defendant.                  )

                               MEMORANDUM AND ORDER

       This matter is before the Court on review of the record. In general, this case arises out of

disputes regarding real estate in Warren County, Missouri. Earlier this year, the parties were

engaged in discovery and Defendant CIT Bank, NA, filed a motion to compel Plaintiff Deginald

Nevils’ responses to various discovery requests [ECF No. 42] (“second motion to compel”). In

its second motion to compel, Defendant also asked the Court (1) for an extension until April 30,

2018, of the deadline for completing mediation, and (2) to amend the Case Management Order

(“CMO”) to allow Defendant to disclose expert witnesses and complete depositions of its expert

witnesses after Plaintiff provided discovery responses. Id.

       After Plaintiff filed a response to Defendant’s second motion to compel, in which he in

relevant part agreed to the April 30, 2018, extension of the mediation deadline, the parties filed a

“joint motion for extension of mediation deadline” (“first joint motion”) [ECF No. 45].     In their

first joint motion, the parties sought an extension of the mediation deadline until May 30, 2018.

Id. ¶ 4. To support this request, the parties reported that

       Plaintiff has indicated he is working to obtain financing for a possible repurchase
       and lien payoff of the property at issue. Plaintiff’s potential lender has not
       completed review, and will not be able to do so prior to the current mediation
       deadline of April 30, 2018. CIT’s representative will be traveling from out of
       state for mediation, and it would not be fruitful for him to appear absent a
       decision from Plaintiff’s potential lender.

Id. ¶¶ 1-3. The Court extended the mediation deadline to May 30, 2018, and denied Defendant’s

second motion to compel without prejudice to refiling, if necessary, after mediation. Order, filed

Apr. 24, 2018 [ECF No. 46].

       Defendant subsequently filed a motion for amended CMO [ECF No. 47]. In that motion,

Defendant stated that

       [t]he parties have not yet set a new mediation date, and it is [Defendant]’s
       understanding Plaintiff may present a settlement proposal in the near future. If
       the matter cannot be resolved by May 30, 2018, the parties will need to complete
       depositions, determine if experts are necessary and prepare for dispositive
       motions and trial.

Id. ¶¶ 4 and 5. Defendant sought an order amending the CMO to set new deadlines by which

Defendant had to disclose its expert witness(es) and expert witness(es) report(s), the parties had

to complete depositions of Defendant’s expert witness(es); the parties had to complete all

discovery; and the parties had to file Daubert motions and dispositive motions.          Id. ¶ 8.

Defendant reported that Plaintiff “consented to this request.” Id. ¶ 9. The Court granted

Defendant’s consent motion to amend CMO [ECF No. 47] in part, setting forth earlier deadlines

than those suggested in the motion and reiterating that the case remained set for jury trial on

Monday, January 7, 2019. Order, filed May 14, 2018 [ECF No. 48].

       The parties later filed a “joint motion for extension of mediation referral” (“second joint

motion”) [ECF No. 49] seeking an additional ninety-day extension of the mediation deadline, to

August 28, 2018. The parties advised that “they ha[d] not yet set a new mediation date,”

“Plaintiff is working to obtain financing that will allow him to present a settlement proposal,”

and “mediation will not be fruitful until Plaintiff is able to determine financing” because

“Plaintiff wishes to purchase the property, if possible.” Id. ¶¶ 4 and 5. The Court granted the


                                                2
second joint motion so that the mediation deadline was August 28, 2018 and vacated “all

deadlines and the trial date” “to be reset after mediation is completed.” Order, filed June 4, 2018

[ECF No. 51].

       On October 10, 2018, Defendant filed a motion to vacate referral to ADR [ECF No. 52].

Defendant stated, in relevant part:

       [Defendant] recently learned Plaintiff has obtained financing, but [Defendant]
       does not know whether that financing will be sufficient to effectuate Plaintiff’s
       purchase of the property. Plaintiff has made an offer to purchase the property,
       which is for less than the market value and which [Defendant] will need to review
       with Federal National Mortgage Association (“Fannie Mae”) [which] is the owner
       of the property, and is not a party to this lawsuit.

Id. ¶¶ 7-9. Defendant suggested vacating the ADR referral on the grounds (1) ADR “would not

be fruitful” due to “purchase of the property” being “the only settlement option,” and (2)

Defendant’s position that “the parties can discuss a potential purchase on their own while

moving this case forward.” Id. ¶¶ 11 and 12. The Court granted the unopposed motion by a

docket text order issued on October 19, 2018 [ECF No. 53].

       Since that Order, the parties have not filed any report on settlement efforts or proposed

deadlines and a new trial date. Under the circumstances, the Court finds it reasonable to reset

various deadlines and reschedule this case for jury trial.

       Accordingly, after careful consideration,

       IT IS HEREBY ORDERED that the following deadlines apply in this proceeding:

       (1)      No later than January 18, 2019, the parties shall file either all documents

necessary fully to resolve this matter or a joint statement that the case is not yet fully resolved,

and, if this matter is not fully resolved by January 18, 2019, then:

       (2)      The parties shall complete all witness depositions, other than depositions of

Defendant’s expert witnesses, if any, no later than February 15, 2019;


                                                   3
       (3)     Defendant shall, no later than March 15, 2019, disclose all of its expert witnesses

and shall provide the reports required by Federal Rule of Civil Procedure 26(a)(2); and shall

make its expert witnesses available for depositions, and have depositions completed, no later

than April 15, 2019;

       (4)     The parties shall complete all discovery no later than May 1, 2019;

       (5)     The parties shall file any motion to compel and any motion under Daubert v.

Merrell Dow Pharm., Inc. 509 U.S. 579 (1993), no later than May 13, 2019; and

       (6)     The parties shall file any motion to dismiss, for summary judgment or for

judgment on the pleadings no later than May 31, 2019, with any opposition brief filed no later

than June 21, 2019, and any reply brief filed no later than July 8, 2019.

       IT IS FURTHER ORDERED that this action is re-set for a JURY trial on Monday,

November 25, 2019, at 9:00 a.m. The provisions of the Order Relating to Trial set forth in the

CMO remain in full force and effect with respect to the new trial date.

       IT IS FINALLY ORDERED that all other provisions of the CMO, other than the

provisions regarding mediation, remain in full force and effect.




                                                     PATRICIA L. COHEN
                                                     UNITED STATES MAGISTRATE JUDGE

Dated this 20th day of December, 2018




                                                4
